                            Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 1 of 21 Page ID #:1



                      1        CRAIG G. STAUB, Bar No. 172857
                               cstaub@littler.com
                      2        LITTLER MENDELSON, P.C.
                      3        633 West 5th Street
                               63rd Floor
                      4        Los Angeles, CA 90071
                               Telephone: 213.443.4300
                      5        Facsimile: 213.443.4299
                      6
                               MAGGY ATHANASIOUS, Bar No. 252137
                      7        mathanasious@littler.com
                               LITTLER MENDELSON, P.C.
                      8        2049 Century Park East
                               5th Floor
                      9        Los Angeles, CA 90067.3107
                   10          Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                   11
                               Attorneys for Defendants
                   12          ALL FREIGHT CARRIERS INC. and AFC
                               LOGISTICS INC.
                   13
                   14                                UNITED STATES DISTRICT COURT
                   15                              CENTRAL DISTRICT OF CALIFORNIA
                   16                                      WESTERN DIVISION
                   17          WAYNE YARIAN, individually, and       Case No. 19-cv-9172
                   18          on behalf of all others similarly
                               situated,                             ASSIGNED FOR ALL PURPOSES TO
                   19                                                JUDGE
                                             Plaintiff,
                   20                                                DEFENDANTS’ NOTICE TO
                               v.
                   21                                                FEDERAL COURT OF REMOVAL
                               ALL FREIGHT CARRIERS INC., an         OF CIVIL ACTION FROM STATE
                   22          Illinois Corporation; AFC LOGISTICS   COURT
                               INC., an Illinois Corporation; and    [28 U.S.C. §§ 1332, 1441, 1446]
                   23          DOES 1 through 100, inclusive,
                   24                                                State Complaint Filed: August 16, 2019
                                             Defendants.
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
                            Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 2 of 21 Page ID #:2



                      1        TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                      2        CENTRAL DISTRICT OF CALIFORNIA, PLAINTIFF WAYNE YARIAN AND
                      3        HIS ATTORNEYS OF RECORD:
                      4              PLEASE TAKE NOTICE that Defendants ALL FREIGHT CARRIERS INC.
                      5        d/b/a AFC TRANSPORT, INC. (“AFC”) and AFC LOGISTICS INC. (collectively
                      6        “Defendants”) hereby remove the above-captioned action from the Superior Court for
                      7        the State of California, County of Los Angeles to the United States District Court for
                      8        the Central District of California. This removal is based on 28 U.S.C. sections 1441
                      9        and 1446. This Notice is based upon the original jurisdiction of this Court over the
                   10          parties under: (1) 28 U.S.C. section 1332(a) and the existence of complete diversity of
                   11          citizenship among the parties; and (2) 28 U.S.C. section 1332(d) (Class Action Fairness
                   12          Act of 2005 (“CAFA”)).
                   13                                   STATEMENT OF JURISDICTION
                   14                1.     This Court has original jurisdiction over this action under the diversity of
                   15          citizenship statute. See 28 U.S.C. § 1332(a). In relevant part, the diversity statute grants
                   16          district courts original jurisdiction over civil actions where the matter in controversy
                   17          exceeds the sum or value of $75,000, exclusive of interest and costs, and is between
                   18          citizens of different states. As set forth below, this case meets all of the diversity
                   19          statute’s requirements for removal and is timely and properly removed by the filing of
                   20          this Notice. See 28 U.S.C. §§ 1332, 1441(a) and 1446.
                   21                2.     Additionally and alternatively, this Court has original jurisdiction over this
                   22          action under the CAFA, which vests the United States district courts with original
                   23          jurisdiction of any civil action: (a) that is a class action with a putative class of more
                   24          than a hundred members; (b) in which any member of a class of plaintiffs is a citizen
                   25          of a state different from any defendant; and (c) in which the matter in controversy
                   26          exceeds the sum or value of $5,000,000, exclusive of interest and costs. See 28 U.S.C.
                   27          § 1332(d). CAFA authorizes removal of such actions in accordance with United States
                   28          Code, title 28, section 1446. As set forth below, this case meets all of CAFA’s
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
                            Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 3 of 21 Page ID #:3



                      1        requirements for removal and is timely and properly removed by the filing of this
                      2        Notice.
                      3                                                VENUE
                      4               3.    Based on Plaintiff’s filing of the Complaint in the Superior Court for the
                      5        State of California, Los Angeles County, venue lies for removal purposes in the United
                      6        States District Court for the Central District of California, Western Division, pursuant
                      7        to 28 U.S.C. sections 84(c)(2), 1391(a) and 1441(a).1
                      8                             PLEADINGS, PROCESS AND ORDERS
                      9               4.    On August 16, 2019, Plaintiff WAYNE YARIAN (“Plaintiff”) filed an
                   10          unverified class action Complaint for Damages asserting breach of contract claims and
                   11          wage and hour violations under the California Labor Code and Wage Orders in the
                   12          Superior Court for the State of California, Los Angeles County: WAYNE YARIAN,
                   13          individually, and on behalf of all others similarly situated, Plaintiff, vs. ALL FREIGHT
                   14          CARRIERS INC., an Illinois Corporation; AFC LOGISTICS INC., an Illinois
                   15          corporation; and DOES 1 through 100, inclusive, Defendants, Case Number
                   16          19STCV28735 (hereinafter the “Complaint”). A true and correct copy of the Complaint
                   17          is attached as Exhibit A to the Declaration of Maggy M. Athanasious in Support of
                   18          Defendants’ Notice to Federal Court of Removal of Civil Action (“Athanasious Decl.”),
                   19          ¶ 5.
                   20                 5.    Plaintiff’s Complaint asserts 12 claims: (1) failure to provide required meal
                   21          periods; (2) failure to provide required rest periods; (3) failure to pay overtime wages;
                   22          (4) failure to pay minimum wage; (5) failure to pay all wages due to discharged or
                   23          quitting employees; (6) failure to maintain required records; (7) failure to provide
                   24          accurate itemized wage statements; (8) failure to indemnify employees for necessary
                   25          expenditures incurred in discharge of duties; (9) unlawful deductions from wages; (10)
                   26
                               1
                                 Defendants contend that Plaintiff’s filing of the Complaint in the Los Angeles County
                   27          Superior Court is improper as the Parties have entered into a valid and binding
                               contractual agreement including a forum selection clause requiring this action to be
                   28          litigated in Illinois. Defendants will move to transfer venue following removal.
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                          3.
         213.443.4300
                            Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 4 of 21 Page ID #:4



                      1        breach of contract; (11) breach of covenant of good faith and fair dealing; (12) unfair
                      2        and unlawful business practices. Athanasious Decl., ¶ 5 at Exhibit A.
                      3              6.     That same day, August 16, 2019, Plaintiff also filed a Civil Case Cover
                      4        Sheet and the Court issued a Summons and Notice of Case Assignment. True and
                      5        correct copies of the aforementioned documents are attached collectively as Exhibit B
                      6        to the Athanasious Decl., ¶ 6.
                      7              7.     On August 22, 2019, Plaintiff filed a peremptory challenge under Code of
                      8        Civil Procedure section 170.6 challenging the judicial assignment. A true and correct
                      9        copy of the peremptory challenge filed by Plaintiff is attached as Exhibit C to the
                   10          Athanasious Declaration, ¶ 7.
                   11                8.     On that same date, August 22, 2019, the Court issued a Minute Order and
                   12          Certificate of Mailing on Plaintiff’s peremptory challenge. True and correct copies of
                   13          the aforementioned documents are attached collectively as Exhibit D to the
                   14          Athanasious Declaration, ¶ 8.
                   15                9.     On September 6, 2019, the Court issued an Initial Status Conference Order
                   16          (Complex Litigation Program), Minute Order Regarding Newly Filed Class Action and
                   17          Certificate of Mailing regarding same. True and correct copies of the aforementioned
                   18          documents are attached as Exhibit E to the Athanasious Declaration, ¶ 9.
                   19                10.    On September 24, 2019, Plaintiff served Defendants with the documents
                   20          identified as Exhibits A - E, specifically, the Complaint; Civil Case Cover; Summons;
                   21          Notice of Case Assignment; Peremptory Challenge and the Court’s order and certificate
                   22          of mailing regarding same; and the Initial Status Conference Order (Complex Litigation
                   23          Program), Minute Order Regarding Newly Filed Class Action and Certificate of
                   24          Mailing regarding same. Additionally, Plaintiff served Voluntary Efficient Litigation
                   25          Stipulations and the Alternative Dispute Resolution (ADR) Information Packet. True
                   26          and correct copies of these additional documents, along with the completed Summons,
                   27          are attached as Exhibit F to the Athanasious Decl., ¶ 10.
                   28                11.    On October 23, 2019, Plaintiff filed a Proof of Service - Summons
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                        4.
         213.443.4300
                            Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 5 of 21 Page ID #:5



                      1        reflecting service on AFC Logistics Inc. on September 24, 2019, and a Proof of Service
                      2        By Mail on that same date. On October 23, 2019, Plaintiff also filed a Proof of Service
                      3        - Summons reflecting service on All Freight Carriers Inc. on September 24, 2019, and
                      4        a Proof of Service By Mail on that same date. True and correct copies of the
                      5        aforementioned documents are collectively attached as Exhibit G to the Athanasious
                      6        Declaration, ¶ 11.
                      7              12.    On October 23, 2019, Defendants filed a peremptory challenge and
                      8        supporting papers under Code of Civil Procedure section 170.6 challenging the judicial
                      9        assignment. True and correct copies of the aforementioned documents are attached as
                   10          Exhibit H to the Athanasious Declaration, ¶ 12.
                   11                13.    Also on October 23, 2019, Defendants filed their Answer to Plaintiff’s
                   12          Complaint. A true and correct copy of Defendants’ Answer is attached as Exhibit I to
                   13          the Athanasious Declaration, ¶ 13.
                   14                14.    Pursuant to 28 U.S.C. § 1446(d), the aforementioned attached Exhibits A
                   15          through I constitute all process, pleadings and orders served on or received by
                   16          Defendants or filed in this action. To Defendants’ knowledge, no further process,
                   17          pleadings, or orders related to this case have been filed in the Superior Court of
                   18          California, County of Los Angeles or served by any party. To Defendants’ knowledge,
                   19          no proceedings related hereto have been heard in the Los Angeles Superior Court.
                   20          Athanasious Decl. ¶ 5-14.
                   21                                 INDIVIDUAL & DOE DEFENDANTS
                   22                15.     No individual defendants are named in this action. Defendants are
                   23          informed and believe that none of the Doe defendants in this case have been identified
                   24          or served. Athanasious Decl., ¶ 15. As such, they need not join or consent in this Notice
                   25          of Removal and are to be disregarded for the purpose of removal. 28 U.S.C. § 1441(a);
                   26          Salveson v. Western States Bankcard Ass’n, 731 F.2d 1423, 1429 (9th Cir. 1984)
                   27          (named defendants not yet served in state court action need not join in notice of
                   28          removal).
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                         5.
         213.443.4300
                            Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 6 of 21 Page ID #:6



                      1                                   TIMELINESS OF REMOVAL
                      2              16.     This Notice of Removal is timely. Under 28 U.S.C. § 1446(b), the notice
                      3        of removal of a civil action must be filed within 30 days after service of the summons
                      4        and complaint. Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354
                      5        (1999) (the 30-day removal period runs from the service of the summons and complaint;
                      6        receipt of summons and complaint is insufficient to trigger removal period). On
                      7        September 24, 2019, the Complaint and Summons were served on Defendants. As
                      8        Defendants filed this Notice of Removal within 30 days of service of the summons and
                      9        complaint, this Notice of Removal is timely as a matter of law.
                   10                        DIVERSITY JURISDICTION UNDER 28 USC 1332(b)
                   11                17.     The diversity of citizenship statute provides in pertinent part that “[t]he
                   12          district courts shall have original jurisdiction of all civil actions where the matter in
                   13          controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
                   14          between– (1) citizens of different States . . . .” 28 U.S.C. § 1332(a).
                   15                18.     “Any civil action” commenced in state court is removable if it might have
                   16          been brought originally in federal court. See 28 USC § 1441(a). Any case that could
                   17          have been commenced in federal court based on diversity of citizenship can be removed
                   18          from state court on this ground. See 28 U.S.C. § 1441(b). In order to remove a case to
                   19          federal court on diversity grounds, two basic elements must be satisfied: (1) complete
                   20          diversity must exist between the parties, i.e., Plaintiff and Defendant must be “citizens”
                   21          of different states; and (2) the amount in controversy must exceed $75,000. See 28
                   22          U.S.C. § 1332.
                   23                19.     This action is a civil action over which this Court has original jurisdiction
                   24          under 28 U.S.C. § 1332 and which may be removed to this Court by Defendants
                   25          pursuant to 28 U.S.C. § 1441(a) based on the existence of complete diversity of
                   26          citizenship between the real parties to this action and on the fact that the amount in
                   27          controversy exceeds $75,000, as set forth below.
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                         6.
         213.443.4300
                            Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 7 of 21 Page ID #:7



                      1              A.     COMPLETE DIVERSITY OF CITIZENSHIP EXISTS.
                      2              Plaintiff Is A Citizen Of The State Of Florida.
                      3              20.    Diversity of citizenship exists so long as no plaintiff is a citizen of the same
                      4        state as any defendant at the time the action was filed and at the time of removal. For
                      5        diversity purposes, a person is a “citizen” of the state in which he or she is domiciled.
                      6        See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983); see also LeBlanc
                      7        v. Cleveland, 248 F.3d 95, 100 (2d Cir. 2001) (citizenship determined at the time the
                      8        lawsuit is filed); Lundquist v. Precision Valley Aviation, Inc., 946 F.2d 8, 10 (1st Cir.
                      9        1991). A person’s domicile is the place he or she resides with the intention to remain,
                   10          or to which he or she intends to return. See Kanter v. Warner–Lambert Co., 265 F.3d
                   11          853, 857 (9th Cir. 2001).
                   12                21.    At the time Plaintiff commenced this action and at the time of removal,
                   13          Plaintiff was a citizen of the State of Florida. Plaintiff entered into an Independent
                   14          Contractor Equipment Lease Agreement (“IC Agreement”) with AFC, executed by him
                   15          December 3, 2018; Plaintiff last performed services for AFC on April 26, 2019.
                   16          Declaration of Donald Hinson in Support of Defendants’ Notice of Removal to Federal
                   17          Court (“Hinson Decl.”), ¶ 5, Ex. A. In the IC Agreement, Plaintiff listed his address as
                   18          being in Zephyrhills, Florida. Id. at ¶ 6, Ex. A. In all of the records Plaintiff filled out
                   19          or submitted to AFC, Plaintiff represented that his home address was the same address
                   20          in Zephyrhills, Florida. Id. at ¶ 6. Plaintiff’s Commercial Drivers License and W-9
                   21          form both consistently identify his address as located in Zephyrhills, Florida. Id. ¶ 6,
                   22          Exs. B-C. Additionally, Plaintiff represented in records submitted to the United States
                   23          Bankruptcy Court for the Middle District of Florida in January 2018 and 2019 that he
                   24          lives at the same address in Zephyrhills, Florida as identified in the aforementioned
                   25          other documents. Athanasious Decl.,¶ 16, Exhibits J - K. Thus, Defendants have
                   26          established by a preponderance of the evidence that Plaintiff resides and is domiciled in
                   27          the State of Florida and is therefore a citizen of Florida. Lew v. Moss, 797 F.2d 747,
                   28          751 (9th Cir. 1986) (residency can create a rebuttable presumption of domicile
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                          7.
         213.443.4300
                            Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 8 of 21 Page ID #:8



                      1        supporting diversity of citizenship); State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d
                      2        514, 519-20 (10th Cir. 1994) (allegation by party in state court complaint of residency
                      3        “created a presumption of continuing residence in [state] and put the burden of coming
                      4        forward with contrary evidence on the party seeking to prove otherwise”); see also
                      5        Smith v. Simmons, 2008 U.S. Dist. LEXIS 21162, *22 (E.D. Cal. 2008) (place of
                      6        residence provides “prima facie” case of domicile).
                      7                      Defendants Are Not Citizens Of The State Of California.
                      8               22.     For purposes of Section 1332, a corporation is deemed to be a citizen of
                      9        any State by which it has been incorporated and of the State where it has its principal
                   10          place of business. See 28 U.S.C. § 1332(c)(1). As clarified by the United States
                   11          Supreme Court in Hertz Corp. v. Friend, 559 U.S. 77, 130 S. Ct. 1181; 175 L. Ed. 2d
                   12          1029 (2010), “the phrase ‘principal place of business’ in § 1332(c)(1) refers to the place
                   13          where a corporation’s high level officers direct, control, and coordinate the
                   14          corporation’s activities, i.e., its ‘nerve center,’ which will typically be found at its
                   15          corporate headquarters.” Id. at 80.
                   16                 23.    Neither Defendant All Freight Carriers Inc., nor AFC Logistics Inc. are
                   17          state officials, or other governmental entities. Hinson Decl., ¶ 2.
                   18                 24.    Defendant All Freight Carriers Inc. Defendant All Freight Carriers,
                   19          Inc. d/b/a AFC Transport Inc. is incorporated under the laws of the State of Illinois and
                   20          maintains its principal place of business in Illinois. Hinson Decl., ¶ 3. Its executives,
                   21          directors and officers are based out of its Illinois corporate headquarters. Id. Illinois is
                   22          also where Defendant All Freight Carrier’s Inc.’s centralized administrative functions
                   23          and operations are based, and it is the actual center of direction, control, and
                   24          coordination for its operations. Id. Under the applicable standard, All Freight Carrier’s
                   25          Inc.’s principal place of business is indisputably located in Illinois. Therefore, its
                   26          citizenship is Illinois.
                   27                 25.    Defendant AFC Logistics Inc. Defendant          AFC     Logistics    Inc.   is
                   28          incorporated under the laws of the State of Illinois and maintains its principal place of
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                          8.
         213.443.4300
                            Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 9 of 21 Page ID #:9



                      1        business in Illinois. Hinson Decl., ¶ 4. Its executives, directors and officers are based
                      2        out of its Illinois corporate headquarters. Id. Illinois is also where Defendant AFC
                      3        Logistics Inc.’s centralized administrative functions and operations are based, and it is
                      4        the actual center of direction, control, and coordination for its operations. Id. Under
                      5        the applicable standard, AFC Logistics Inc.’s principal place of business is indisputably
                      6        located in Illinois. Therefore, its citizenship is Illinois. Defendants Does 1 through 100
                      7        are fictitious.
                      8               26.    The Complaint does not set forth the identity or status of any said fictitious
                      9        defendants, nor does it set forth any charging allegation against any fictitious
                   10          defendants. Pursuant to section 1441(a), the citizenship of defendants sued under
                   11          fictitious names must be disregarded for the purposes of determining diversity
                   12          jurisdiction and cannot destroy the diversity of citizenship between the parties in this
                   13          action. Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-91 (9th Cir. 1998).
                   14                 27.        Based on the foregoing, diversity is established between Plaintiff and
                   15          Defendants because Plaintiff and all Defendants are citizens of different states.
                   16                 B.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000. 2
                   17                 28.        Defendants need only show by a preponderance of the evidence (that it is
                   18          more probable than not) that Plaintiff’s claimed damages exceed the jurisdictional
                   19          minimum. Sanchez v. Monumental Life Ins. Co, 102 F.3d 398, 403-04 (9th Cir. 1996).
                   20          Further, the U.S. Supreme Court has held under 28 U.S.C. § 1446(a), a defendant
                   21          seeking to remove a case to federal court need only file “a notice of removal ‘containing
                   22          a short and plain statement of the grounds for removal.’” Dart Cherokee Basin
                   23          Operating Co. LLC v. Owens, 135 S. Ct. 547, 553 (2014). The Court held that this
                   24
                   25          2
                                 The alleged damages calculations contained herein are for purposes of removal only.
                               Defendants deny that Plaintiff or the putative class are entitled to any relief whatsoever
                   26          and expressly reserve the right to challenge Plaintiff’s alleged damages in this case.
                               Ibarra v. Manheim Inv., Inc. 775 F.3d 1193, 1198 n.1 (9th Cir. 2015) (explaining that
                   27          even when the court is persuaded the amount in controversy exceeds the jurisdictional
                               minimum, defendants are still free to challenge the actual amount of damages at trial
                   28          because they are only estimating the amount in controversy).
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                         9.
         213.443.4300
                        Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 10 of 21 Page ID #:10



                      1        language tracks the general pleading requirement stated in Rule 8(a) of the Federal
                      2        Rules of Civil Procedure, and that “[a] statement ‘short and plain’ need not contain
                      3        evidentiary submissions.” Id. at 551, 553. Defendants need to only plausibly allege
                      4        that the amount in controversy exceeds $75,000. Id. (“the defendant’s amount-in-
                      5        controversy allegation should be accepted when not contested by the plaintiff or
                      6        questioned by the court”). Here, the Court can reasonably ascertain from the Complaint
                      7        and its Prayer for Relief that the amount in controversy exceeds $75,000. See Singer v.
                      8        State Farm Mutual Auto Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997) (“The district court
                      9        may consider whether it is facially apparent from the complaint that the jurisdictional
                   10          amount is in controversy.” (internal citations and quotations omitted)).
                   11                29.     Plaintiff’s Complaint does not specify the amount that he seeks to recover
                   12          from Defendants in this action. Plaintiff’s prayer for relief includes prayers for:
                   13          compensatory damages, restitution, meal and rest period compensation, liquidated
                   14          damages, actual and statutory damages, statutory penalties, civil penalties, interest,
                   15          attorneys’ fees and injunctive relief. See Id., Prayer, ¶¶ 1-14. See Prayer for Relief, ¶¶
                   16          1-14. Although Defendants deny that they should be liable for the damages alleged in
                   17          Plaintiff’s Complaint, for purposes of determining whether the minimum amount in
                   18          controversy has been satisfied, the Court must presume that Plaintiff will prevail on
                   19          each and every one of his claims. Kenneth Rothschild Trust v. Morgan Stanley Dean
                   20          Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002).
                   21                30.     The ultimate inquiry is the amount that is put “in controversy” by
                   22          Plaintiff’s Complaint, and not how much, if anything, Defendants will actually owe.
                   23          Rippee v. Boston Market Corp., 408 F.Supp.2d 982, 986 (S.D. Cal. 2005); see also
                   24          Schere v. Equitable Life Assurance Soc’y of the U.S., 347 F.3d 394, 399 (2d Cir. 2003)
                   25          (recognizing that the ultimate or provable amount of damages it not what is considered
                   26          in the removal analysis; rather, it is the amount put in controversy by the plaintiff’s
                   27          complaint).
                   28                31.      In addition to attorneys’ fees, Plaintiff seeks meal period premiums, rest
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                         10.
         213.443.4300
                        Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 11 of 21 Page ID #:11



                      1        period premiums, minimum wages for time worked during meal periods and any unpaid
                      2        time, unpaid overtime, waiting time penalties, penalties for failing to provide accurate
                      3        itemized wage statements, penalties for failing to maintain required records, failure to
                      4        reimburse business expenses, actual damages and penalties for unlawful wage
                      5        deductions and breach of contract claims. See Complaint generally.
                      6              32.      Plaintiff also alleges a cause of action for a violation of the Unfair
                      7        Competition Law (“UCL”), Business and Professions Code §§ 17200, et seq. Compl.
                      8        ¶¶ 78-83. Alleging a UCL violation may extend the statute of limitations for Plaintiff’s
                      9        and the putative class’s meal and rest period claims, expense reimbursement, overtime
                   10          and minimum wage claims from three to four years from the filing of the Complaint,
                   11          which in this case, extends the statute of limitations to August 16, 2015. See Cal. Bus.
                   12          & Prof. Code § 17208; Cortez v. Purolater Air Filtration Products Co., 23 Cal. 4th 163,
                   13          178-79 (2000) (four-year statute of limitations for restitution of wages under the UCL).
                   14                33.    Plaintiff was an independent contractor providing delivery services to
                   15          Defendant All Freight Services, Inc. d/b/a AFC Transport Inc., pursuant to an IC
                   16          Agreement.3 Hinson Decl., ¶ 5, Ex. A. Pursuant to the IC Agreement, independent
                   17          contractors including Plaintiff are paid 80% of the gross revenue on loads they transport.
                   18          Id. at ¶ 8. The remaining 20% of gross revenue is deducted for fixed overhead expenses
                   19          such as sales, accounting, customer service, safety and dispatch services. Id. Of the net
                   20          amount owed to the IC drivers (i.e., gross revenue – 20% fixed overhead), deductions
                   21          from that amount are made for specific expenses incurred by the IC including for fuel,
                   22          insurance, truck payment, trailer payment, tolls, flatbed equipment and license plates.
                   23          Id.
                   24                34.    Plaintiff was paid weekly. Id. at ¶ 8. He picked up his first load on
                   25          December 5, 2018. He transported a total of 52 loads, all of which exceeded five hours
                   26
                   27          3
                                 Plaintiff never contracted with or performed work for AFC Logistics Inc.; he had no
                               relationship with that entity whatsoever. Hinson Decl., ¶ 5. Thus, AFC Logistics Inc.
                   28          is an improperly named defendant.
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                         11.
         213.443.4300
                        Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 12 of 21 Page ID #:12



                      1        of drive time. Id. at ¶ 5. Plaintiff last performed services for AFC on April 26, 2019.
                      2        Id.
                      3              35.     Defendants deny the validity and merits of Plaintiff’s claims, the legal
                      4        theories upon which they are purportedly based, and the claims for monetary and other
                      5        relief that flow from them. Nevertheless, the amount in controversy as alleged by
                      6        Plaintiff far exceeds the sum of $75,000.
                      7              36.      Expense Reimbursement and Unlawful Deductions Claims. Plaintiff
                      8        seeks in his Eighth Cause of Action to recover allegedly unreimbursed business
                      9        expenses under Labor Section 2802 on behalf of himself and members of the putative
                   10          class. The Labor Code states, “[a]n employer shall indemnify his or her employee for
                   11          all necessary expenditures or losses incurred by the employee in direct consequence of
                   12          the discharge of his or her duties.” Lab. Code § 2802 (a). He contends that Defendants
                   13          “knowingly and willfully failed to indemnify PLAINTIFF and CLASS MEMBERS for
                   14          all business expenses and/or losses incurred in direct consequence of the discharge of
                   15          their duties while working under the direction of DEFENDANTS, including but not
                   16          limited to expenses for uniforms, cell phone usage, and other employment-related
                   17          expenses, in violation of California Labor Code § 2802.” Complaint, ¶ 54. Plaintiff
                   18          seeks to recover reimbursement for all necessary expenditures, plus interest, as well as
                   19          “all available statutory penalties and an award of costs, expenses, and reasonable
                   20          attorneys’ fees…” Complaint, ¶ 55. Further, in Plaintiff’s Ninth Cause of Action, he
                   21          contends the Defendants took unlawful deductions from his wages. Complaint, ¶ 56-
                   22          64. He contends he is owed his back wages plus interest for the deductions made, as
                   23          well as any penalties. Id. at 64.
                   24                37.    In calculating potential exposure for reimbursement during the four-year
                   25          statute of limitations, AFC reviewed its internal records reflecting Plaintiff’s gross
                   26          revenue, deductions by AFC for overhead and deductions for specific expenses
                   27          including fuel, equipment and insurance. Hinson Decl., ¶¶ 7-9. Plaintiff’s gross
                   28          revenue during the statutory period was $88,186.65. Of this amount, 20% was deducted
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                        12.
         213.443.4300
                        Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 13 of 21 Page ID #:13



                      1        as fixed overhead, equaling $17,637.33 in deductions. Additionally, $59,993.05 was
                      2        deducted for direct expenses including fuel costs, equipment and insurance, bringing
                      3        the total deductions for expenses to $77,630.38. Id. at ¶ 10. Thus, based on Plaintiff’s
                      4        expense reimbursement claim alone, the amount in controversy exceeds $75,000 and
                      5        all of the requirements of diversity are satisfied.
                      6              38.    Meal and Rest Period Claims. In Plaintiff’s First and Second Causes of
                      7        Action, he contends that Defendants failed to provide him with legally compliant meal
                      8        and rest periods. Complaint, ¶ 20-28. Plaintiff further claims that Defendants failed to
                      9        pay him penalties in the amount of one hour of additional compensation at his regular
                   10          rate of pay for each missed meal and missed rest break. Id.
                   11                39.    California law permits recovery of one additional hour of pay at the
                   12          employee’s regular rate of compensation for each workday a meal period was not
                   13          provided as a meal break premium, as well as for each workday a rest period was not
                   14          provided as a rest break premium (up to a total of two premiums per day). Cal. Lab.
                   15          Code § 226.7. The statutory period for recovery for a California Labor Code section
                   16          226.7 claim pursued with a Business & Professions Code claim is four years. See Cal.
                   17          Civ. Proc. Code § 338(A) (setting out a three-year limitations period); Cal. Bus. & Prof.
                   18          Code § 17208 (explaining the three-year statute of limitations can be extended to four
                   19          years through the pleading of a companion claim under the UCL).
                   20                40.    If Plaintiff prevailed on his meal and rest break claims based on an
                   21          independent contractor theory, it would be reasonable to apply a 100% violation rate.
                   22          Thus, he would be entitled to meal period penalties and rest period penalties in the
                   23          amount of two additional hours of compensation (one for missed meal and one for
                   24          missed rest per shift) for each of the 52 loads driven by Plaintiff, each of which exceeded
                   25          5 hours of drive time and were therefore meal-eligible shifts. Hinson Decl., ¶ 5. This
                   26          would only further bring Plaintiff’s amount in controversy in excess of $75,000.
                   27                41.      Waiting Time Penalties. In the Fifth Cause of Action, Plaintiff seeks
                   28          waiting time penalties pursuant to California Labor Code section 201 et seq., which
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                          13.
         213.443.4300
                        Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 14 of 21 Page ID #:14



                      1        provides that if an employer willfully fails to pay wages owed at the time of termination,
                      2        then the wages of the employee shall continue as a penalty from the due date thereof at
                      3        the same rate until paid for a maximum of thirty (30) days. Compl. ¶ 38-44. The statute
                      4        of limitations for Plaintiff’s Labor Code section 203 waiting time penalty claim is three
                      5        years. Pineda v. Bank of Am., N.A., 50 Cal.4th 1382, 1935 (2010) (“no one disputes
                      6        that when an employee sues to recover both unpaid final wages and the resulting section
                      7        203 penalties, the suit is governed by the same three-year limitations period that would
                      8        apply had the employee sued to recover only the unpaid wages”).
                      9              42.    Here, Plaintiff last provided services to AFC on April 26, 2019. Hinson
                   10          Decl., ¶ 5. He claims he was not paid all wages due and owing at that time. Thus, if he
                   11          were successful in establishing that he was owed unpaid minimum wages, unpaid
                   12          overtime or wages that were improperly deducted, he would be owed 30 days of pay at
                   13          his hourly rate. This would only further increase the amount in controversy over
                   14          $75,000.
                   15                43.    Failure To Furnish Accurate Itemized Wage Statements. Plaintiff
                   16          alleges that Defendants knowingly and intentionally failed to provide Plaintiff and the
                   17          class members with proper, itemized wage statements as the wage statements provided
                   18          did not accurately state gross wages earned, total hours worked, all deductions made,
                   19          net wages earned and the name and address of the employer. Complaint ¶ 49.
                   20                44.     An employee seeking to recover under California Labor Code section
                   21          226(e) is entitled to recover “the greater of all actual damages or fifty dollars ($50) for
                   22          the initial pay period in which a violation occurs and one hundred dollars ($100) per
                   23          employee for each violation in subsequent pay period, not to exceed an aggregate
                   24          penalty of four thousand dollars ($4,000).” Labor Code § 226(e). The statutory period
                   25          for Labor Code § 226(e) penalties is one year. Cal. Code Civ. Proc. § 340.
                   26                45.    Since Plaintiff contends that the wage statements were deficient with
                   27          regard to identifying the employer’s name and address, this alleged violation would be
                   28          applicable to each wage statement issued to Plaintiff. Plaintiff was issued 21 wage
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                         14.
         213.443.4300
                        Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 15 of 21 Page ID #:15



                      1        (“settlement”) statements. Hinson Decl., ¶ 8. Thus, Plaintiff would be entitled to
                      2        $2,050 on his wage statement claim were he to prevail ($50 for initial pay period +
                      3        ($100 x 20 subsequent pay periods).
                      4              46.    Attorneys’ Fees.        Plaintiff also seeks attorneys’ fees and costs.
                      5        Complaint, Prayer for Relief, ¶ 10. In determining whether a complaint meets the
                      6        amount in controversy requirement, a court must also consider statutory attorneys’ fees.
                      7        See, e.g., Bell v. Preferred Life, 320 U.S. 238 (1943); Kroske v. U.S. Bank Corp., 432
                      8        F.3d 976, 980 (9th Cir. 2005), cert. denied, 127 S. Ct. 157 (2006); Galt G/S v. JSS
                      9        Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998) (“We hold that where an underlying
                   10          statute authorizes an award of attorneys’ fees, either with mandatory or discretionary
                   11          language, such fees may be included in the amount in controversy.”); Goldberg v.
                   12          C.P.C. Int'l, Inc., 678 F.2d 1365, 1367 (9th Cir. 1982) (attorneys’ fees may be taken
                   13          into account to determine jurisdictional amounts). In California, it is not uncommon
                   14          for an attorneys’ fee award to be twenty-five to thirty-three percent of a settlement or
                   15          judgement. Any estimate of attorney’s fees includes fees over the life of the case, not
                   16          just the fees incurred at the time of removal. Fritsch v. Swift Transportation Co. of
                   17          Arizona, LLC, 899 F.3d 785, 794-95 (9th Cir. Aug. 8, 2018 ) Thus, assuming Plaintiff
                   18          can recover at least $80,000 on his individual wage claims, a conservative 25%
                   19          attorneys’ fee award would add at least $25,000 to the amount in controversy.
                   20                47.    The above expense reimbursement and wage statement calculations, as
                   21          well as request for attorneys’ fees, reflect that there is at least $104,680 in controversy,
                   22          well in excess of $75,000 on Plaintiff’s individual wage and hour claims. This is true
                   23          even without assigning a specific valuation to his meal and rest period claims, waiting
                   24          time penalty claim, unpaid minimum wage and overtime claims and breach of contract
                   25          claims. Had those values been added to the amount in controversy, they would only
                   26          further increase the amount well above the $75,000 threshold. Thus, the amount in
                   27          controversy requirement is satisfied by a preponderance of the evidence and Defendants
                   28          have established diversity.
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                         15.
         213.443.4300
                        Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 16 of 21 Page ID #:16



                      1                          CAFA JURISDICTION UNDER 28 USC 1332(d)
                      2               48.   CAFA grants United States district courts original jurisdiction over:
                      3        (a) civil class action lawsuits filed under federal or state law; (b) where the alleged class
                      4        is comprised of at least 100 individuals; (c) in which any member of a class of plaintiffs
                      5        is a citizen of a state different from any defendant; and (d) where the matter’s amount
                      6        in controversy exceeds $5,000,000, exclusive of interest and costs. See 28 U.S.C.
                      7        § 1332 (d). CAFA authorizes removal of such actions in accordance with 28 U.S.C.
                      8        § 1446. As set forth below, this case meets each CAFA requirement for removal, and
                      9        is timely and properly removed by the filing of this Notice of Removal.
                   10                 A. PLAINTIFF FILED A CLASS ACTION UNDER STATE LAW
                   11                 49.   Plaintiff filed his action as a class action based on alleged violations of
                   12          California state law. Complaint, ¶¶ 4-5; see also Caption.
                   13                 B. THE PROPOSED CLASS CONTAINS AT LEAST 100 MEMBERS
                   14                 50.   28 U.S.C. § 1332(d)(5)(B) states that the provisions of CAFA do not apply
                   15          to any class action where “the number of members of all proposed plaintiff classes in
                   16          the aggregate is less than 100.”
                   17                 51.   Plaintiff filed his action on behalf of himself and “the following similarly
                   18          situated class of individuals (“CLASS MEMBERS”): all current and former drivers,
                   19          including but not limited to those misclassified as independent contractors, who
                   20          performed work for DEFENDANTS in the State of California at any time within the
                   21          period beginning four (4) years prior to the filing of this action and ending t the time
                   22          this action settled or proceeds to final judgment (the “CLASS PERIOD”).” Complaint,
                   23          ¶ 5.
                   24                 52.   Plaintiff alleges that the “potential class is a significant number.”
                   25          Complaint, ¶ 19.a. Based on a review of Defendants’ records, there are approximately
                   26          193 current and former drivers who performed work for AFC in California who are part
                   27          of the putative class during the four year class period defined by Plaintiff in his
                   28          Complaint (i.e., from August 16, 2015 to present). Hinson Decl., ¶ 8. Accordingly,
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                          16.
         213.443.4300
                        Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 17 of 21 Page ID #:17



                      1        Defendants’ records demonstrate that there are well over 100 putative class members in
                      2        this case.
                      3               C. DEFENDANTS ARE NOT GOVERNMENTAL ENTITES
                      4               53.     Under 28 U.S.C. § 1332(d)(5)(B), CAFA does not apply to class actions
                      5        where “primary defendants are States, State officials, or other governmental entities
                      6        against whom the district court may be foreclosed from ordering relief.”
                      7               54.     As set forth above, Defendants All Freight Carriers Inc. and AFC
                      8        Transport Inc. are not states, state officials, or other governmental entities. Hinson
                      9        Decl. ¶ 2.
                   10                 D. THE REQUISITE DIVERSITY OF CITIZENSHIP EXISTS
                   11                 55.     “Under CAFA, complete diversity is not required; ‘minimal diversity’
                   12          suffices.” Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1021 (9th Cir. 2007). Minimal
                   13          diversity of citizenship exists here because Plaintiff and Defendants are citizens of
                   14          different states.
                   15                 56.     As set forth above, Plaintiff is a citizen of the State of Florida. See ¶ 20,
                   16          supra; Hinson Decl., ¶ 6, Ex. A; Athanasious Decl., ¶ 16, Exs. J - K.
                   17                 57.     As set forth above, Defendant All Freight Carriers Inc. is a citizen of the
                   18          State of Illinois because it is incorporated under its laws and its principal place of
                   19          business is located in Illinois. See ¶ 23, supra; Hinson Decl., ¶ 3.
                   20                 58.     As set forth above, Defendant AFC Logistics Inc. is a citizen of the State
                   21          of Illinois because it is incorporated under its laws and its principal place of business is
                   22          located in Illinois. See Section ¶ 24, supra; Hinson Decl., ¶ 4.
                   23                 59.     Thus, because Plaintiff is a citizen of the State of Florida and Defendants
                   24          are citizens of the State of Illinois, Diversity exists between Plaintiff and Defendants
                   25          for purposes of CAFA jurisdiction. 28 U.S.C. §§ 1332(d)(2)(A), 1453(b).
                   26                 E. THE AMOUNT IN CONTROVERSY EXCEEDS $5,000,000
                   27                 60.     This Court has jurisdiction under the CAFA, which authorizes the
                   28          removal of class actions in which, among the other factors mentioned above, the amount
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                         17.
         213.443.4300
                        Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 18 of 21 Page ID #:18



                      1        in controversy for all class members exceeds $5,000,000. 28 U.S.C. § 1332(d). “The
                      2        claims of the individual class members shall be aggregated to determine whether the
                      3        matter in controversy exceeds” this amount. 28 U.S.C. § 1332(d)(6).
                      4              61.      The removal statute requires that a defendant seeking to remove a case
                      5        to federal court must file a notice “containing a short and plain statement of the grounds
                      6        for removal.” 28 U.S.C. § 1446(a). As described above, pursuant to Dart Cherokee
                      7        Basin Operating Co., 135 S. Ct. at 554, “a defendant’s notice of removal need include
                      8        only a plausible allegation that the amount in controversy exceeds the jurisdictional
                      9        threshold” and Defendants’ “amount-in-controversy allegation should be accepted”
                   10          just as a plaintiff’s amount-in-controversy allegation is accepted when a plaintiff
                   11          invokes federal court jurisdiction. Id. at 553.
                   12                62.      For purposes of removal only, and without conceding that Plaintiff or the
                   13          putative class is entitled to any damages or penalties whatsoever, it is readily apparent
                   14          that the aggregated claims of the putative class establishes, by a preponderance of
                   15          evidence, that the amount in controversy well exceeds the jurisdiction minimum of
                   16          $5,000,000. See Lewis v. Verizon Communs., Inc., 627 F. 3d 395, 400 (9th Cir. 2010)
                   17          (the “amount in controversy is simply an estimate of the total amount in dispute, not a
                   18          prospective assessment of [D]efendant’s liability”).
                   19                63.      As noted above, Plaintiff defines the putative class as all current and
                   20          former drivers, “including but not limited to those misclassified as independent
                   21          contractors, who performed worked in the State of California at any time” during the
                   22          class period. Complaint, ¶ 5, emphasis added. Because the Complaint was filed on
                   23          August 16, 2019 and Plaintiff defines the class period as the four years preceding the
                   24          filing of the Complaint, Plaintiff seeks to represent all drivers who drove in California
                   25          from August 16, 2015 through settlement or judgment in this matter. Id. There are
                   26          approximately 193 drivers who drove in California during this timeframe. Hinson
                   27          Decl., ¶ 8.
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                         18.
         213.443.4300
                        Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 19 of 21 Page ID #:19



                      1              64.      Expense Reimbursement and Unlawful Deductions Claims. As noted
                      2        above, Plaintiff seeks to recover allegedly unreimbursed business expenses under Labor
                      3        Section 2802 not only behalf of himself, but on behalf of the putative class comprised
                      4        of current and former drivers who provided services from August 16, 2015 to the
                      5        present.    Complaint, ¶¶ 52-55.     The Labor Code requires, “[a]n employer shall
                      6        indemnify his or her employee for all necessary expenditures or losses incurred by the
                      7        employee in direct consequence of the discharge of his or her duties.” Lab. Code
                      8        § 2802(a). Further, in Plaintiff’s Ninth Cause of Action, he contends the putative class
                      9        is owed back wages plus interest for unlawful deductions made, as well as any penalties.
                   10          Complaint, ¶ 56-64.
                   11                65.     The total number of drivers who provided services in California at any time
                   12          during the four years prior to the filing of the Complaint is approximately 193. Hinson
                   13          Decl., ¶ 8. Of those drivers, 101 were classified as independent contractors pursuant to
                   14          an IC Agreement substantially similar to the one applicable to Plaintiff. 4 Id. at ¶ 5, 8,
                   15          Ex. A. Under the terms of the IC Agreement, independent contractors were paid 80%
                   16          of gross revenues on loads they delivered. Id. at ¶ 8. The other 20% was deducted for
                   17          fixed overhead expenses as described above. Id. Additional deductions were made for
                   18          specific expenses incurred including fuel, insurance, truck payment, trailer payment,
                   19          tolls, flatbed equipment, and license plates, etc. Id.
                   20                66.      Based on a review of Defendants’ internal records, total deductions for
                   21          independent contractors from approximately August 2018 (including some limited data
                   22          pre-dating within the statutory period but pre-dating August 2018)5 to the present for
                   23
                               4
                                 The remaining 92 drivers were employees of AFC. Hinson Decl., ¶ 8.
                   24          5
                                 AFC transitioned to a new transportation management software program in August
                               2018. Hinson Decl., ¶ 7. This software program houses information regarding the gross
                   25          revenue for loads driven by a given independent contractor, the amounts deducted for
                               overhead and expenses per driver and the net payment to a driver. Id. Prior to that time,
                   26          while records were maintained, they require a manual review or processes to compile
                               data. Id. Thus, for the purposes of removal, Defendants have predominantly relied on
                   27          data available through their transportation software program post-August 2018. Had
                               Defendants included calculations from August 2015, the beginning of the class period,
                   28          to August 2018, this would substantially increase the amount in controversy even
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                        19.
         213.443.4300
                        Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 20 of 21 Page ID #:20



                      1        20% of gross revenue to account for fixed overhead is about $3,390,583.50. Hinson
                      2        Decl., ¶ 11. Total deductions for approximately this same time frame for specific
                      3        expenses incurred by a given independent contractor for things like fuel, equipment,
                      4        insurance and license plates (which will necessarily vary by each independent
                      5        contractor) was about $8,739,916.41. Id. Thus, total deductions for fixed overheard
                      6        and deductions for business expenses for the independent contractor’s from about
                      7        August 2018 to the present is about $12,130,500.6 Id.
                      8              67.     Attorneys’ Fees and Costs. As stated above, Plaintiff seeks attorneys’
                      9        fees and costs and the Court must consider statutory attorneys’ fees for purposes of
                   10          determining the amount in controversy. Galt G/S, 142 F.3d at 1156 (9th Cir. 1998)
                   11          (“We hold that where an underlying statute authorizes an award of attorneys’ fees, either
                   12          with mandatory or discretionary language, such fees may be included in the amount in
                   13          controversy.”); Complaint, Prayer for Relief, ¶ 10.
                   14                68.     In California class actions, an attorneys’ fees award typically ranges from
                   15          25 to 33 percent of the settlement of the award. See e.g., Chavez v. Netflix, Inc., 162
                   16          Cal.App.4th 43, 66 n. 11 (2008) (quoting Shaw v. Toshiba America Information
                   17          systems, Inc., 91 F.Supp.2d 942, 972 (“Empirical studies show that, regardless whether
                   18          the percentage method or the lodestar method is used, fee awards in class actions
                   19          average around one-third of the recovery")). Even assuming a 20% fee, Plaintiff’s
                   20          attorneys’ fees would be approximately $2,426,100.
                   21                69.     Thus, taking into consideration only the expense reimbursement and
                   22          unlawful deduction claims and request for attorneys’ fees, the amount in controversy is
                   23          about at least $14,556,600, easily exceeding the $5,000,000 threshold. If the amounts
                   24          in controversy for the putative class were calculated assuming a full recovery on
                   25
                   26          further in excess of $5,000,000.
                               6
                                 If this figure, which is based on approximately 13 months of data, were to be
                   27          extrapolated to the remaining 35 months in the class period, the amount in controversy
                               on the expense reimbursement and unlawful deductions claims would be in excess of
                   28          $32 million ($12,130,500/13 months x 35 months).
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                      20.
         213.443.4300
                        Case 2:19-cv-09172-DSF-E Document 1 Filed 10/24/19 Page 21 of 21 Page ID #:21



                      1        Plaintiff’s meal break, rest break, unpaid overtime, unpaid minimum wage, wage
                      2        statement, waiting time penalty and breach of contract claims, the amount in
                      3        controversy would grow exponentially.
                      4                 70.         Removal of this action is therefore proper as the aggregate value of
                      5        Plaintiff’s class claims for damages and statutory penalties and attorneys’ fees is well
                      6        in excess of the CAFA jurisdictional requirement of $5 million. See 28 U.S.C.
                      7        § 1332(d)(2).
                      8                                 NOTICE TO PLAINTIFF AND STATE COURT
                      9                 71.         Immediately following the filing of this Notice of Removal in the United
                   10          States District Court for the Central District of California, Western Division,
                   11          Defendants will arrange for notice of such filing to be given by the undersigned to
                   12          Plaintiff’s counsel of record, and for a copy of the Notice of Removal to be filed with
                   13          the Clerk of the Los Angeles County Superior Court. Athanasious Decl., ¶ 17.
                   14                   WHEREFORE, having provided notice as required by law, the above-entitled
                   15          action should be removed from the Los Angeles County Superior Court to this
                   16          honorable District Court.
                   17          Dated: October 24, 2019                          Respectfully Submitted,
                   18
                   19                                                           /s/ Maggy M. Athanasious
                                                                                CRAIG G. STAUB
                   20                                                           MAGGY ATHANASIOUS
                   21                                                           LITTLER MENDELSON, P.C.
                                                                                Attorneys for Defendants
                   22                                                           ALL FREIGHT CARRIERS INC. and
                                                                                AFC LOGISTICS INC.
                   23
                   24
                               4846-4046-9418.2 105233.1000
                   25
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                                                                              21.
         213.443.4300
